DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10984632. Although the claims at issue are not identical, they are not patentably distinct from each other because all the features claimed by the current application has been disclosed by claims 1-20 of U.S. Patent No. 10984632.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses two gaming systems (i.e., a machine) in claims 1-10 and claim 11, and a method of operating a gaming system (i.e., a process) in claims 12-20. All claims are directed to one of the four statutory categories and meet the requirements of step 1. 
Step 2A
In step 2A, it must be determined whether the claimed invention is ‘directed to' a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). According to the specification, the invention is directed to “to gaming systems and methods which utilize the results of a sporting event to determine an outcome of a game of skill” ([0012]). Claim 1 recites the following (with emphasis added):
Claim 1. A system comprising: 
a processor; and 
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: 
for a play of a skill-based game associated with a parameter determined based on a parameter of a sporting event: 
receive, via an input device, a quantifiable skill input, 
determine, based on the received quantifiable skill input, a skill-based game outcome, 
cause a display, by a display device, of the determined skill-based game outcome, 
determine, based on the determined skill-based game outcome, a skill- based game award, and 
cause a display, by the display device, of the determined skill-based game award.
The bold and underlined portions of claim 1 encompass the abstract idea, which is substantially also encompassed by dependent claim 2-10, independent claim 11, and claims 12-20. 
Claim 1 recites the gaming rules and steps for implementing the skill-based game. Basically the gaming rules and steps specify the high level abstract idea of presenting a skill-based game, and how to determine a skill-based game outcome and associated game award. These gaming rules and steps are directed to rules and steps for commercial or legal interactions. Therefore, the claimed invention is grouped as certain methods of organizing human activity.
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the present claims include the additional elements other than the abstract idea which include a gaming system with a processor, a memory, an input device, a display device, and an acceptor. The gaming system with a processor, a memory, an input device, a display device, and an acceptor as presented are directed to the components of a wagering game machine amount to merely field of use type limitations and/or extra solution activity to provide a balance of money to play the wagering game of skill. 
Step 2B
Step 2B in the analysis requires us to determine whether the claims do significantly more than simply describe that abstract method. Mayo, 132 S. Ct. at 1297. We must examine the limitations of the claims to determine whether the claims contain an "inventive concept" to "transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include a gaming system with a processor, a memory, an input device, a display device, and an acceptor in all claims.  By failing to explain how this device is different from the conventional computer, it is reasonable that the broadest reasonable interpretation of the device in all claims is limited to a computer implementation. The generically claimed EGM with a processor, a memory, an input device, a display device, and an acceptor in all claims , constitute generic computers claimed at a high level of generality over a generic network also specified at a high level of generality, and a well-known, conventional gaming machine (US20010031659, para 31, “Many of the details of operating conventional gaming devices such as reel-based slot machines, video-based poker games, coin acceptors, card readers (credit, debit, smart, etc.) are well known and are not important to the teachings of the present invention other than in a functional approach”). Moreover, the generically claimed devices perform generic computer functions at a high level of generality such as displaying, storing, retrieving and processing data through the program that enables the gaming rules presenting a skill-based game, and to determine a skill-based game outcome and associated game award. Claims 1-20 merely implement the gaming rules and steps for presenting a skill-based game, and to determine a skill-based game outcome and associated game award “by generic computers specified at a high level of generality over a generic network also specified at a high level of generality.” The additional element(s) does/do not improve the functioning of the EGM or data network or provide any improvement to another technology or technical field. Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more", and thus not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison et al. [US20160071355], hereinafter Morrison.
Regarding claim 1, Morrison discloses a system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor (Fig. 11), cause the processor to: 
for a play of a skill-based game associated with a parameter determined based on a parameter of a sporting event ([0013], “In a preferred embodiment, the matchups relate to sports events. The matchups may pair one or more players, wherein a fan attempts to pick the player(s) of the matchup who they believe will be the winner of the matchup” and [0014], “In accordance with the invention, a skill-based activity is created that increases the excitement of associated sports events or the like, while decreasing the time, effort, and coordination required to participate in the activity. Multiple games are presented to the fan along with the ability for the fan to utilize data from their ‘fantasy team games’ to further integrate with this ‘system’ or inventions by allowing the fan to match up their team roster with matchups in the system that are available—that either match their team players against the game system or other players in their fantasy game leagues”): 
receive, via an input device, a quantifiable skill input (Fig. 9), 
determine, based on the received quantifiable skill input, a skill-based game outcome ([0085], “The outcomes of the matchups are determined with reference to the first and second participants' actual performance in one or more actual sports event(s) according to a predetermined scoring criterion”), 
cause a display, by a display device, of the determined skill-based game outcome, determine, based on the determined skill-based game outcome, a skill- based game award, and cause a display, by the display device, of the determined skill-based game award (Fig. 14, [0085], “The winners of the matchups are compared to the fan's picks. If the fan has made a sufficient number of winning picks, then the fan is declared to be a winner of the activity” and [0086], “When the fan is a winner of an activity, the fan is awarded a prize according to a predetermined paytable. For example, the fan may win a cash, a reward, or other prize for correctly picking all of the selected matchups, or for correctly picking a predetermined number of matchups from the selected matchups (e.g. for getting “close”)”). 
Regarding claim 2, Morrison discloses the system of Claim 1, wherein the skill-based game outcome is determined based on a quantity of designated quantifiable skill inputs received prior to a designated outcome being determined in association with the sporting event ([0085], “The outcomes of the matchups are determined with reference to the first and second participants' actual performance in one or more actual sports event(s) according to a predetermined scoring criterion. For example in the preferred embodiment, the first or second participant(s) with better statistics in predetermined, weighted, statistical categories (e.g. a better fantasy sports score) in the one or more actual sporting event(s) may be determined as the “winner” of each matchup. The winners of the matchups are compared to the fan's picks. If the fan has made a sufficient number of winning picks, then the fan is declared to be a winner of the activity”).
Regarding claim 3, Morrison discloses the system of Claim 1, wherein the skill-based game outcome is determined based on a designated quantifiable skill input being received and a designated outcome being determined in association with the sporting event ([0085], “The outcomes of the matchups are determined with reference to the first and second participants' actual performance in one or more actual sports event(s) according to a predetermined scoring criterion. For example in the preferred embodiment, the first or second participant(s) with better statistics in predetermined, weighted, statistical categories (e.g. a better fantasy sports score) in the one or more actual sporting event(s) may be determined as the “winner” of each matchup. The winners of the matchups are compared to the fan's picks. If the fan has made a sufficient number of winning picks, then the fan is declared to be a winner of the activity”).
Regarding claim 4, Morrison discloses the system of Claim 1, wherein at least one of the skill-based game outcome and the skill-based game award is at least partially determined based on an outcome associated with the sporting event ([0085], “The outcomes of the matchups are determined with reference to the first and second participants' actual performance in one or more actual sports event(s) according to a predetermined scoring criterion. For example in the preferred embodiment, the first or second participant(s) with better statistics in predetermined, weighted, statistical categories (e.g. a better fantasy sports score) in the one or more actual sporting event(s) may be determined as the “winner” of each matchup. The winners of the matchups are compared to the fan's picks. If the fan has made a sufficient number of winning picks, then the fan is declared to be a winner of the activity”).
Regarding claim 5, Morrison discloses the system of Claim 4, wherein the outcome associated with the sporting event comprises an outcome of a portion of the sporting event ([0085], “The outcomes of the matchups are determined with reference to the first and second participants' actual performance in one or more actual sports event(s) according to a predetermined scoring criterion. For example in the preferred embodiment, the first or second participant(s) with better statistics in predetermined, weighted, statistical categories (e.g. a better fantasy sports score) in the one or more actual sporting event(s) may be determined as the “winner” of each matchup. The winners of the matchups are compared to the fan's picks. If the fan has made a sufficient number of winning picks, then the fan is declared to be a winner of the activity”).
Regarding claim 6, Morrison discloses the system of Claim 1, wherein the sporting event is any one of a live sporting event, a historic sporting event and an electronic sporting event ([0013], “The winner of each matchup is preferably determined by performance criteria of the players in the actual sporting event(s)”).
Regarding claim 7, Morrison discloses the system of Claim 1, wherein when executed by the processor responsive to a sporting event display condition being satisfied, the instructions cause the processor to cause a display, by the display device, of the sporting event ([0015], “The skill-based game application is configured to communicate with the platform to determine whether a set of compliance criteria have been satisfied. If the compliance criteria are deemed satisfied, the game application communicates with the activity server system. The activity server system may perform additional authentication and/or determine whether compliance criteria has been met. The activity server system will then serve game related data to the game application for presentation to the user, allowing the user to play the game”).
Regarding claim 8, Morrison discloses the system of Claim 1, wherein the quantifiable skill input is associated with an attempted completion of an action that corresponds to a completed action of the sporting event ([0102], “As illustrated in FIG. 9, the fan has been informed that they have played the minimum number of 4 matchups and would be entitled to a 10 times (10×) prize if they correctly predict the outcomes of the matchups, but the fan has also been informed that if they played one additional matchup, then they would be entitled to a prize of eighteen times (18×) if they correctly predict the outcomes of the matchups”).
Regarding claim 9, Morrison discloses the system of Claim 1, wherein the skill-based game award is determined based on the determined skill-based game outcome and a random determination ([0103], “Depending upon the number of matchups that the fan plays and then the number of those matchups in which the fan correctly selects the winning outcome, the fan may be awarded a prize, such as based upon a prize table” and [0145], “In some wagering and non-wagering events, the winner or winners of the events are determined by comparing the player's results. For example, in some existing games or events, a prize might be awarded to the one or more players who correctly predict the most winners of a set of events. In this situation, a determination of whether a player wins or loses the event is not determined solely by how many winners that player predicts, but also how many winners other players correctly predict”).
Regarding claim 11, Morrison discloses a system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor (Fig. 11), cause the processor to: 
cause a display, by a display device, of a skill-based game, responsive to a first action occurring during a sporting event, receive, via an input device, a first quantifiable skill input that corresponds to the first action that occurred during the sporting event (Fig. 9 and [0088], “it is possible for the number of first participants in a matchup to be different than the number of second participants. For example, a matchup might pit a quarterback and a running back pairing against a second quarterback, a second running back, and wide receiver. In order for the fan to win, the fan must select the winning athlete of a match based on the fantasy points that are scored during an event. The fantasy point may include a handicap or biased value”), 
responsive to a second, different action occurring during the sporting event, receive, via the input device, a second quantifiable skill input that corresponds to the second, different action that occurred during the sporting event ([0092], “Further, the matchups presented to the one or more fans, including the number of matchups presented, may vary during the course of the fantasy sports activity. For example, matchups that involve one or more participants that have already completed an actual game may be removed and be replaced with one or more matchups involving participants that will play an actual game in the future. Matchups may also be changed based on a number of other criteria including for example, an injury to a participant, game cancellations, and a number of times a particular matchup is selected by the fans, etc”), 
determine, based on at least one of the received quantifiable skill inputs, a skill-based game outcome ([0085], “The outcomes of the matchups are determined with reference to the first and second participants' actual performance in one or more actual sports event(s) according to a predetermined scoring criterion”), 
cause a display, by the display device, of the determined skill-based game outcome, determine, based on the determined skill-based game outcome, a skill-based game award, and cause a display, by the display device, of the determined skill-based game award (Fig. 14, [0085], “The winners of the matchups are compared to the fan's picks. If the fan has made a sufficient number of winning picks, then the fan is declared to be a winner of the activity” and [0086], “When the fan is a winner of an activity, the fan is awarded a prize according to a predetermined paytable. For example, the fan may win a cash, a reward, or other prize for correctly picking all of the selected matchups, or for correctly picking a predetermined number of matchups from the selected matchups (e.g. for getting “close”)”).
Regarding claims 12-20, please refer to the claim rejections of claims 1-9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison, in view of Winters et al. [US20180040203], hereinafter Winters.
Regarding claim 10, Morrison discloses the system of Claim 1. However, Morrison does not explicitly disclose the system further comprising an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item. 
Nevertheless, Morrison discloses the system comprising a plurality devices such as mobile devices, computers, smart television, game consoles etc. ([0012], “The server further transmits the set of matchups to a plurality of presentation devices (such as fans' mobile devices, computers, smart television, game consoles etc.))”) and Winters teaches in a like invention, a cash acceptor being part of the system to communicate with the gaming console for modifying a credit balance ([0067], “A cash acceptor system 166 may communicate with a processing element 20 (e.g., a wager processor 20.sub.W, a central processing unit 20.sub.CPU, etc.) of the gaming console 10 (FIG. 1) or with a processing element 420 associated with the gaming console 10 (FIG. 1A)”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Morrison, to have the cash acceptor communicating with the gaming console, as taught by Winters, in order to provide more ways to modify the credit balance for the players so that it would be more flexible for the players to choose the method to fund their activity.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715